Citation Nr: 0301723	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  00-06 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

The propriety of the initial noncompensable rating assigned 
for the veteran's service-connected low back strain.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1995 to April 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that granted service connection for 
low back strain and assigned a noncompensable rating, 
effective April 25, 1999.  The veteran perfected a timely 
appeal of this determination to the Board.

When this matter was previously before the Board in April 
2000, it was remanded in light of the veteran's request to 
testify at a hearing conducted before a Member of the Board 
at the local VA office; that hearing was held in March 2001.  
In August 2001, the Board remanded this case for further 
development, and because the RO has confirmed and continued 
the denial of the veteran's claim seeking a compensable 
rating for his low back strain, this matter has been returned 
to the Board for further appellate consideration.

Because the veteran has disagreed with the initial rating 
assigned for his low back strain, the Board has 
recharacterized this claim on the title page as involving the 
propriety of the initial evaluation.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

As a final preliminary matter, the Board observes that in an 
October 2002 VA Form 646, the veteran's representative 
reported, "As of October 9, 2002, the captioned veteran has 
stated that he does not want to pursue his service connected 
claim for lumbosacral strain.  VA Form 21-4138 will follow 
with the veteran's statement."  Pursuant to 38 C.F.R. 
§ 20.204(c) (2002), however, a claim may be withdrawn by the 
veteran or by his authorized representative, except that a 
representative may not withdraw either a Notice of 
Disagreement or a Substantive Appeal filed by the veteran 
personally without the express written consent of the 
veteran.  Here, because the veteran filed the Notice of 
Disagreement, and since he has not, to date, submitted a 
statement, on VA Form 21-4138 or otherwise indicating his 
desire to withdraw this appeal, the Board will consider the 
merits of the veteran's appeal.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The medical evidence, dated since April 25, 1999, 
indicates that the veteran's low back strain is manifested by 
full range of motion of the lumbar spine, with complaints of 
subjective symptoms only; the preponderance of the evidence 
is against a showing that the disability is productive of 
characteristic pain on motion.


CONCLUSION OF LAW

The criteria for an initial compensable percent evaluation 
for low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 3.655, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a; Diagnostic Codes 
5285, 5286, 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim regarding the propriety of the initial 
noncompensable evaluation assigned for his lumbosacral spine 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of his lumbosacral spine in 
February 2000 and, following the August 2001 remand, the RO 
attempted to afford him a second formal VA examination to 
assess this condition.  As noted in the introduction, the 
veteran's representative reported in October 2002 that the 
veteran may want to withdraw this claim, and that might 
explain his failure to appear.  In any case, however, he and 
his representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  In addition, in the 
August 2001 Board remand, as well as in a February 2002 RO 
letter, VA notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  These communications gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a third remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA, or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Background

The veteran's service medical records show that he was seen 
for complaints of low back problems following trauma he 
sustained in a motor vehicle accident.  Various entries, 
dated in 1998 and 1999, reflect that he had reported 
suffering from low back pain and that examiners indicated 
that he had full range of low back motion and that straight 
leg raise testing was negative.  These records also indicate 
that he had no radicular symptoms and no visible deformity.  
The diagnoses were mechanical low back pain, status post 
motor vehicle accident; and chronic low back pain (non-
radicular).

The veteran was discharged from active duty in April 1999, 
and in January 2000 he filed a claim seeking service 
connection for low back pain.  To assist him in the 
development of this claim, in February 2000, he was afforded 
a formal VA examination.  During the examination, the veteran 
complained of having low back pain since a motor vehicle 
accident during service, and reported that ever since, he had 
had chronic "tightness" and back discomfort.  He also 
stated that, due to his low back condition, he was unable to 
run or engage in "body-conditioning" exercises.  The 
examiner indicated that the veteran denied having symptoms 
suggesting radicular pain, and noted that the veteran also 
denied experiencing weakness in his lower extremities.

The examination revealed that the veteran's back dynamics 
were intact, with no evidence of pain on percussion of the 
spine or on deep palpation of the sciatic notches.  Straight 
leg raising was intact to 40 degrees, bilaterally, and muscle 
bulk, tone and strength were within normal limits.  The 
examiner commented that he veteran had complaints of chronic 
back pain and opined that his symptoms were consistent with 
back strain with chronic discomfort.  The examiner added that 
there was no evidence of neurological dysfunction and no need 
for specific therapeutic intervention.

Based on the above evidence, in a February 2000 rating 
decision, the RO granted service connection for low back 
strain and assigned a noncompensable evaluation under 
Diagnostic Code 5299-5295, effective April 25, 1999.  The 
veteran appealed, and in his February 2000 Notice and 
Disagreement and March 2000 Substantive Appeal, argued that 
he was entitled to a compensable evaluation because he had 
pain and discomfort upon prolonged standing and sitting, and 
that his ability to lift was impaired.  He also reported that 
he had a sharp, stabbing pain in his back that was, at times, 
so intense that he had to cease whatever he was doing.  The 
veteran maintained that in light of his low back symptoms, 
his ability to obtain gainful employment was reduced.  In 
addition, the veteran challenged the adequacy of the February 
2000 VA examination, asserting that it was conducted in less 
than ten minutes, and that the examiner did not pay attention 
to his report of his low back symptoms.

In April 2000, the Board remanded this claim in light of the 
veteran's outstanding request for a Board hearing, which was 
held before the undersigned Board member in March 2001.  
During the hearing, the veteran again contended that the 
February 2000 VA examination was not adequate for rating 
purposes.  Further, he testified that he was not able to 
lift, bend, exercise or participate in sports, and that he 
was unable to perform physical labor without considerable low 
back pain.  The veteran also reported having muscle spasm and 
described his low back pain as constant.  In addition, the 
veteran testified that he did not have a disk problem and 
that he had not gone to VA for treatment since the February 
2000 VA examination; instead, he reported treating the 
condition with over-the-counter pain medications.

In August 2001, the Board remanded this claim, primarily in 
light of his statements regarding the severity of his 
symptoms, and because of his challenge to the adequacy of the 
February 2000 VA examination.  In compliance with the Board's 
remand instructions, the RO requested that the veteran 
identify any outstanding additional evidence.  Further, the 
RO attempted to afford the veteran a second formal VA 
examination, which was scheduled to take place in April 2002.  
As the RO noted in its June 2002 rating action, a copy of 
which was included as part of the supplemental statement of 
the case dated that same month, the veteran failed to report 
for that examination, and that the evidence generated during 
that examination might have affected the outcome of this 
claim.

Finally, as noted in the introduction, in October 2002 
written argument, the veteran's representative reported that 
the veteran was planning to withdraw his claim; however, 
because the claims folder does not reflect that he did so, 
the Board will adjudicate whether the veteran's low back 
strain warrants a compensable rating.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Further, for disabilities for which service connection was 
established and an evaluation assigned prior to the assertion 
of a claim seeking a higher rating, the current level of 
disability is of primary concern.  See Fenderson v. West, 12 
Vet. App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where, as here, however, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  Fenderson.

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In addition, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  As such, because 
this claim stems from the veteran's disagreement with the 
evaluation awarded for his low back strain following the 
grant of service connection, it is an original claim.  As 
such, the Board will proceed to adjudicate the merits of this 
appeal, despite his failure to report for the April 2002 VA 
examination.

Under Diagnostic Code 5295, a noncompensable rating is 
assigned when a low back disability is productive of slight 
subjective symptoms only.  Under this code, a 10 percent 
rating is warranted when the disability is productive of 
characteristic pain on motion.  A 20 percent evaluation 
requires that the disability be productive of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  A maximum 40 percent 
rating under this code requires that the disability be 
productive of severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space or some 
of the above with abnormal mobility on forced motion.

Following a careful review of the evidence, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's low back strain approximates, or 
most nearly approximates, the criteria for a compensable 
rating under code 5295 or any other applicable diagnostic 
code.  As discussed above, the service medical records 
reflect that although the veteran complained of suffering 
from low back pain, examiners indicated that he had full 
range of low back motion, that straight leg raise testing was 
negative, and that he had no radicular symptoms and no 
visible deformity.  Further, the February 2000 VA examination 
disclosed that veteran's back dynamics were intact, with no 
evidence of pain on percussion of the spine or deep palpation 
of the sciatic notches, and straight leg raising was intact 
to 40 degrees, bilaterally.  Moreover, muscle bulk, tone and 
strength were within normal limits, and there was no evidence 
of neurological dysfunction, and no need for specific 
therapeutic intervention.  As such, the preponderance of the 
medical evidence is against a finding that the veteran's low 
back strain is manifested, on objective demonstration, by 
characteristic pain on motion, and thus a compensable rating 
under Diagnostic Code 5295 is not warranted.

The Board has also considered whether a compensable rating is 
warranted under any other applicable diagnostic code.  
Because the evidence shows that the veteran has full range of 
motion of his low back, however, the preponderance of the 
evidence is against a finding that the disability warrants a 
10 percent rating based on limitation of motion under 
Diagnostic Code 5292.  Further, because the evidence 
indicates that the veteran has no disc pathology, 
consideration of entitlement to a higher rating under 
Diagnostic Code 5293 is not appropriate.  Finally, in the 
absence of evidence of, or disability comparable to, 
residuals of a vertebral fracture without cord involvement 
but with abnormal mobility requiring a neck brace (jury mast) 
(Diagnostic Code 5285), or ankylosis of the whole spine 
(Diagnostic Code 5286), there is no basis for evaluation 
under any other potentially applicable diagnostic code 
providing for a higher schedular evaluation.

In reaching this determination, the Board acknowledges that 
had the veteran reported for the scheduled April 2002 VA 
examination, as the RO has pointed out, medical evidence 
providing for a compensable rating might have been obtained.  
Because the veteran failed to report though, the Board has no 
basis upon which to grant a higher rating for this condition.  
Further, inasmuch as the noncompensable evaluation represents 
the greatest degree of impairment since the date of the grant 
of entitlement to VA compensation benefits, "staged rating" 
is also unnecessary.  See Fenderson, 12 Vet. App. at 126.

Finally, the above determination is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that the veteran's low 
back strain causes so exceptional or so unusual a disability 
picture as to warrant the assignment of a compensable 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321.  There is no showing his low back strain results in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) for any period since 
the grant of service connection.  Moreover, the condition is 
not shown to warrant frequent, or indeed any, periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board is not 
required to remand any of the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial compensable rating for low back strain is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

